t c summary opinion united_states tax_court john francis o’rourke petitioner v commissioner of internal revenue respondent docket no 8691-07s filed date john francis o’rourke pro_se jon d feldhammer for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal income taxes the issue for decision is whether petitioner is entitled to exclude income earned working at the u s embassy in mexico city background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioner lived in california when he filed the petition during and the years in issue petitioner resided in mexico city mexico and worked continuously and exclusively for the u s drug enforcement agency dea as an administrative unit secretary in the dea’s offices in the u s embassy the u s department of state paid petitioner for the work he performed for the dea at the embassy petitioner worked 8-hour days days a week on a regular schedule prescribed by the dea the u s government provided petitioner with the equipment and supplies required to perform his job petitioner’s duties included typing travel orders and job postings making hotel and food reservations arranging moves and securing housing for dea employees and entering requests for money into a proprietary dea computer system that determined whether the requested funds could be issued petitioner and the government executed a contract which referred to petitioner as a contractor and provided for an hourly rate of pay five 8-hour days per week and annual and sick leave earned at the rate of hours every weeks the contract also stated that the government would withhold an amount from the u s citizen contractor’s gross salary for federal withholding and fica_taxes under the contract either party could terminate the contract on days’ notice and the government could terminate without advance notice upon petitioner’s failure to fulfill any terms of the contract petitioner’s work for the dea did not provide any opportunity for profit or loss outside the income and benefits enumerated in the contract the u s embassy distinguished between local hire contractors who received limited benefits and direct hire employees who were dea employees from the united_states with the full panoply of federal employee_benefits the embassy also instructed its local hire contractors not to present themselves as u s government employees petitioner did not pay any taxes to the mexican government on his income from the dea for or petitioner timely filed u s individual income_tax returns for and on the contracting officer of the u s embassy in mexico city mexico executed the contract on behalf of the u s drug enforcement agency those returns petitioner reported his income from the dea as wages included forms 2555-ez foreign_earned_income_exclusion excluded all of his income and claimed refunds for all federal income taxes withheld respondent issued a notice_of_deficiency disallowing petitioner’s foreign_earned_income_exclusion on the grounds that his payments from the u s department of state were not foreign_earned_income but rather income from a u s source in his petition and at trial petitioner asserted that because he was a contractor and not a regular employee of the u s government he is entitled to the foreign_earned_income_exclusion discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof as the facts are not in dispute the burden_of_proof does not play a role in our findings or conclusions every citizen_of_the_united_states is subject_to u s income_tax on his worldwide income sec_1 sec_1_1-1 income_tax regs sec_911 permits u s citizens residing and working abroad to elect to exclude foreign_earned_income from u s income_taxation however foreign_earned_income does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof sec_911 there is no dispute that petitioner worked for an agency of the united_states in and when he was a secretary in mexico city for the dea and paid_by the department of state thus if petitioner was an employee he is not entitled to exclude this income we must decide whether petitioner worked as an independent_contractor or as a contract employee sec_911 does not define employee accordingly we apply common_law rules to determine whether a taxpayer is an employee see 331_us_704 907_f2d_1173 d c cir affg 92_tc_351 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal over the details of the work the relationship the parties believe they are creating whether the work is part of the principal’s regular business which party invests in the facilities used in the work the individual’s opportunity for profit or loss the permanency of the relationship and the right to discharge and the provision of benefits typical of those provided to employees nlrb v united ins co 390_us_254 weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra pincite degree of control exercised by the dea although no single factor is dispositive the test usually considered fundamental is whether the alleged employer has the right to control the activities of the individual whose status is in issue weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite an employer can retain the requisite control_over the details of an employee’s work even without standing over the employee and directing every move he makes weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite it is clear that petitioner performed his administrative support work in the dea’s offices in the u s embassy following dea’s procedures and guidelines and that the dea dictated the days and hours petitioner worked we conclude that the dea exercised the requisite control_over petitioner and this factor supports a finding that petitioner was an employee of the government the relationship the parties believed they were creating the contract petitioner signed with the dea labels petitioner the contractor for the purposes of that document petitioner relies upon that label and the convention at the embassy to distinguish between the local hire contractors and direct hire workers petitioner explained that even though he was a u s citizen he was in many respects on the same level as the mexican contract employees finally he relies on instructions he received not to refer to himself as a u s government employee the label used in the contract is contractor not independent_contractor the contract specifies that the government would withhold federal income and employment_taxes from petitioner’s gross pay such withholding is inconsistent with the assertion that the parties intended petitioner to be an independent_contractor for u s income_tax purposes this factor supports a finding that petitioner was a contract employee ie an employee operating under a contract whether the work is part of the principal’s business petitioner supported dea operations by providing administrative support in the dea’s offices in the embassy this support was in furtherance of the dea’s mission and this factor supports a finding that petitioner was an employee investment in facilities used in the work the dea and the embassy provided the office tools and supplies required for petitioner to provide the administrative support for which he contracted petitioner did not provide any facilities or equipment this factor supports a finding that petitioner was an employee petitioner’s opportunity for profit or loss petitioner’s opportunity for profit was limited to the hourly wage specified in the contract this factor supports a finding that petitioner was an employee the permanency of the relationship and the right to discharge petitioner argues that his having a contract that expired annually and would be renewed only if the budget permitted and his not having the chance of promotion to direct hire status made him an independent_contractor and not an employee the contract provided for renewal for additional periods at the government’s option and with the contractor’s concurrence the contract also stated that either party could terminate the agreement on days’ notice and that the government could terminate without advance notice upon the contractor’s failure to fulfill any terms of this contract the permanency of a relationship indicates an employer- employee relationship while a transitory relationship does not levine v commissioner tcmemo_2005_86 hathaway v commissioner tcmemo_1996_389 additionally the right to discharge a worker and the worker’s right to quit at any time indicate an employer-employee relationship levine v commissioner supra this factor supports a finding that petitioner was an employee the provision of benefits typical of those provided to employees the government trained petitioner and provided him with annual leave sick leave and paid holidays these benefits are typical of those an employer provides an employee the dea did not provide petitioner secure housing health care access to the embassy health unit or certain other_benefits provided to its direct hire workers nevertheless this factor supports a finding that petitioner was an employee conclusion despite the fact that petitioner was treated differently from direct hire employees the record overwhelmingly supports a finding that petitioner was an employee of the u s government accordingly petitioner’s earnings from working for the dea are not foreign_earned_income sec_911 petitioner is not entitled to exclude those wages for and and respondent’s determination is sustained to reflect our disposition of the issue decision will be entered for respondent because petitioner did not pay income taxes to the government of mexico in or and he seeks to exclude his compensation from federal income taxes as well our comment in matt v commissioner tcmemo_1990_209 is equally apt here finally we note that the exclusion of foreign_earned_income was designed to prevent united_states government employees from escaping taxation on their income by both the united_states and the foreign governments 88_tc_1024 affd without published opinion 842_f2d_1292 4th cir congress was concerned that sec_911 not provide an unjustifiable windfall for those individuals who paid neither federal nor foreign_income_taxes see 77_tc_1181 affd 701_f2d_807 9th cir petitioner's position is precisely that which congress sought to preclude by enacting sec_911 that is she paid no foreign_income_taxes in on her compensation from usaid and seeks to avoid the payment of federal income taxes as well by excluding that compensation from her gross_income
